Exhibit 10.1

DISTRIBUTION AGREEMENT

between

(1)                                  INVATEC TECHNOLOGY CENTER GMBH (hereinafter
referred to as Invatec) having a registered office at Hungerbuelstrasse 12a,
8500 Frauenfeld, Switzerland, represented by its General Manager, Silvio
Schaffner,

and

(2)                                  ev3 Endovascular, Inc. (hereinafter
referred to as ev3) having its registered office at 9600 54th Avenue North,
Plymouth Minnesota 55442, represented by its President and Chief Executive
Officer, Mr. James M. Corbett,

(INVATEC and ev3 are hereinafter also referred to as the Parties)

WITNESSETH

WHEREAS, INVATEC operates in the business of designing, developing,
manufacturing and selling under the trademark and/or trade name “INVATEC” the
Products (as hereinafter defined);

WHEREAS, ev3 is willing to act as INVATEC’s non-exclusive distributor in the
Territory (as hereinafter defined) as to the PRODUCTS, upon the terms and
conditions set forth in this AGREEMENT;

NOW, THEREFORE, the PARTIES hereto agree as follows:

1.                                      DEFINITIONS.

As used in this AGREEMENT the following words will have the meaning defined
hereunder (plural shall include singular and vice versa):

1.1                                 Agreement shall mean this Distribution
Agreement dated 15 February 2007;

1.2                                 Affiliate means any entity that, directly or
indirectly, now or hereafter controls or is controlled by or is under common
control of a Party hereto, except that in countries where ownership of a
majority or controlling interest by a foreign entity is not permitted by law,
rule or regulations, the parent’s direct or indirect voting interest may be less
than a majority or controlling interest. (Control - including the terms
“controls”, “controlled by”, “controlling” and “under common control with” - are
understood as meaning the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a person or entity
whether through the ownership of voting security, by contract or otherwise,
except in the case of ev3, Warburg Pincus, L.P. and its Affiliates shall not be
considered Affiliates under this Agreement);

1.3                                 Clinical Test shall mean: any clinical
trial, test and/or whatsoever analysis which is required by the LAWS: (i) for
obtaining from FDA IDE approval for Mo.Ma as commenced under the PRIOR
AGREEMENT, (ii) for responding to FDA’s letter dated November 15, 2006 regarding
the 510(k) submission for CHROMIS Deep and responding to the FDA regarding the
510(k) submission for SKIPPER Deep (the

1


--------------------------------------------------------------------------------


“510(k) Responses”), and/or (iii) for continuing valid registration of the
PRODUCTS in the TERRITORY;

1.4                                 Effective Date shall mean: the date of
signature of the AGREEMENT by the latter PARTY hereto;

1.5                                 FDA shall mean: the United States Food and
Drug Administration;

1.6                                 Force Majeure shall have the meaning set
forth by Article 15;

1.7                                 Gross Margin shall mean: the difference
between the aggregate amount paid by ev3 to INVATEC for purchasing the PRODUCTS
and the manufacturing and other costs incurred into by INVATEC for the PRODUCTS
sold to ev3, during any contractual year.

1.8                                 Information shall mean: any data relating to
the PRODUCTS, Mo.Ma, CHROMIS Deep, and SKIPPER Deep (including without
limitation all data relating to clinical or pre-clinical studies or related to
the regulatory approval process);

1.9                                 Initial Rolling Forecast shall have the
meaning set forth in Article 12.2;

1.10                           Laws shall mean all the laws, regulations,
ordinances and similar legally enforceable requirements applicable in the
TERRITORY;

1.11                           Losses shall have the meaning set forth by
Article 9.2;

1.12                           Minimum Annual Volume of Purchases shall mean the
minimum volume of orders of PRODUCTS that ev3 must place for delivery during
each of calendar year 2007 and 2008. For calendar year 2007 such amount shall be
[***] units and for the calendar year 2008 such amount shall be [***] units;

1.13                           Mo.Ma. shall mean the Mo.Ma Cerebral Protection
System manufactured by INVATEC at the EFFECTIVE DATE of this AGREEMENT.

1.14                           Parties shall mean INVATEC and ev3;

1.15                           Price-List shall have the meaning set forth by
Article 3.2;

1.16                           Prior Agreement shall mean the distribution
agreement dated 24 June 2004, and as amended by the first amendment to the
distribution agreement executed on 10 February 2005 and made effective from 31
December 2004, which was terminated in accordance with the Termination
Agreement;

1.17                           Products shall mean the versions of those
products set out in Exhibit 1 and currently for sale in the TERRITORY. For the
avoidance of doubt, INVATEC shall not discontinue any of the PRODUCTS during the
TERM of this AGREEMENT, except where a recall or discontinuance of a PRODUCT is
reasonably deemed necessary by INVATEC due to safety or other regulatory
reasons; in the event of such discontinuance of any PRODUCT, the MINIMUM ANNUAL
VOLUME OF PURCHASESshall be reduced pro-rata as

--------------------------------------------------------------------------------

[***]Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

2


--------------------------------------------------------------------------------


determined by multiplying the MINIMUM ANNUAL VOLUME OF PURCHASES for any future
calendar period by a fraction, the numerator of which is the number of units of
the discontinued PRODUCT ordered by ev3 in the prior six (6) month period and
the denominator of which shall be the overall volume of all PRODUCTS ordered by
ev3 during such period.  For the current calendar year in which a PRODUCT is
discontinued, the MINIMUM ANNUAL VOLUME OF PURCHASES shall be reduced by an
amount equal to the product of (a) the fraction described in the preceding
sentence, and (b) a fraction, the denominator of which is the number of days
remaining in the calendar year and the denominator of which is 365 and (c) the
MINIMUM ANNUAL VOLUME OF PURCHASES for such calendar year immediately prior to
such calculation;

1.18                           Relevant Aggregate Volume shall have the meaning
set forth in Article 17.1;

1.19                           Rolling Forecast shall have the meaning set forth
by Article 12.2;

1.20                           Sign Up Fee shall have the meaning set forth by
Article 3.1;

1.21                           Specifications shall have the meaning set forth
by Article 8.1;

1.22                           Swiss Business Day shall mean a day (other than a
Saturday or a Sunday) on which banks are open for business in Switzerland;

1.23                           Term shall mean the time period commencing on the
EFFECTIVE DATE and expiring on the date of expiration or termination as provided
for in the AGREEMENT;

1.24                           Termination Agreement shall mean the agreement
between the Parties dated 15 February 2007 pursuant to which the PRIOR AGREEMENT
was terminated;

1.25                           Territory shall mean: the territory of the United
States of America and Puerto Rico;

1.26                           Trademarks shall mean: all INVATEC’s proprietary
TRADEMARKS with regard to INVATEC itself and/or the PRODUCTS;

1.27                           Unit Price means the price for one PRODUCT.

2.                                      APPOINTMENT OF ev3 AND GENERAL
UNDERTAKINGS OF ev3.

2.1                                 INVATEC hereby appoints ev3 and ev3 hereby
accepts appointment as its distributor of the PRODUCTS in the TERRITORY.  ev3
acknowledges (i) that, subject to Article 7.2, it has not been promised (and
this AGREEMENT does not grant) an exclusive market by INVATEC (either with
respect to INVATEC selling directly to customers or to other distributors) and
(ii) that ev3 is not an agent or representative of INVATEC but is an independent
entity performing a distribution function in the marketplace.

2.2                                 ev3 undertakes the following obligations
vis-à-vis INVATEC:

(a)                                  ev3 will actively promote, distribute and
sell the PRODUCTS in the TERRITORY to the best of its capability and exercising
at least the same level of diligence and efforts it exercises for the marketing
and distribution of its own products and in accordance with and subject to the
terms of this AGREEMENT.

3


--------------------------------------------------------------------------------


(b)                                 Subject to its rights upon effective
termination of this AGREEMENT pursuant to Article 14.3, ev3 shall not, either
directly or indirectly, and shall cause its AFFILIATES not to, (nor assist any
third party in) during the TERM of this AGREEMENT, either directly or
indirectly, launch, market, sell, promote or distribute, in the TERRITORY,
products which are similar in nature to or which in the reasonable judgment of
INVATEC compete with the PRODUCTS; provided, however, that nothing shall
preclude ev3 from: (i) designing, developing and registering in the TERRITORY
any products that compete with the PRODUCTS, (ii) engaging in any type of
competitive activities with regard to any products could not reasonably be
considered to be competitive with the PRODUCTS, provided that the PARTIES agree
that ev3’s stent products shall not be deemed to be competitive with the
PRODUCTS, (iii) engaging in any type of competitive activities outside of the
TERRITORY; and (iv) engaging in any type of competitive activities with regard
to the X-SIZER® Catheter System.

(c)                                  In the event that any business entity which
is a competitor of INVATEC merges with ev3 or any Affiliate thereof or acquires
a shareholding which exceeds 49% of the entire issued voting share capital in
ev3, or any competitor of INVATEC acquires a material amount of assets from ev3
or ev3 acquires a controlling shareholding in such entity or a material amount
of such entity’s assets (the “Acquiring Entity”), then the Acquiring Entity must
either: (i) continue to operate ev3 independently until the termination of this
AGREEMENT and allow any INVATECPRODUCTS to be sold or used only by ev3 and not
by the Acquiring Entity; or (ii) must cause ev3 to purchase the MINIMUM ANNUAL
VOLUME OF PURCHASES.

(d)                                 ev3 shall during the continuance of this
AGREEMENT diligently and faithfully serve INVATEC as its distributor in the
TERRITORY and shall use its best endeavours to improve the goodwill of INVATEC
in the TERRITORY and to further increase the sale of the PRODUCTS in the
TERRITORY;

(e)                                  ev3 will ensure that it conforms to the
LAWS in force in the TERRITORY in relation to the PRODUCTS;

(f)                                    ev3 undertakes to store the PRODUCTS
under conditions that will prevent deterioration and also (on the instructions
of INVATEC) to store particular products under such special conditions as may be
appropriate to their requirements. Where ev3 is responsible for clearing goods
through customs and other import formalities into the TERRITORY it shall
exercise its best endeavours to ensure that during such clearance the goods are
stored as aforesaid. ev3 agrees to allow INVATEC or its authorised
representatives to inspect the PRODUCTS when in storage under the control of ev3
from time to time upon reasonable notice;

(g)                                 ev3 undertakes not to, either directly or
indirectly, copy, produce, make, modify or manufacture or assist in any way any
other party to copy, produce, make, modify or manufacture the PRODUCTS or any
part thereof for use, sale or any other purpose.

2.3                                 ev3 shall not, and ev3 shall cause its
AFFILIATES, not to (i) solicit orders for the sale of PRODUCTS to any existing
or prospective customer outside the TERRITORY, (ii) deliver, tender or sell (or
cause to be delivered, tendered or sold) any PRODUCT

4


--------------------------------------------------------------------------------


outside the TERRITORY, or (iii) sell any PRODUCT to, or solicit any sales from,
a customer if ev3 knows or has reason to know that such customer intends to
resell the PRODUCTS outside of the TERRITORY.

3.                                      PAYMENTS

3.1                                 Within two SWISS BUSINESS DAYS of the date
of this Agreement, ev3 shall pay to INVATEC a sign up fee of USD 6.5 million by
wire transfer to an account designated by INVATEC.  In addition, the remaining,
unamortized portion of the sign up fee under the PRIOR AGREEMENT that exists as
of the EFFECTIVE DATEshall constitute additional consideration under this
Agreement (collectively, the Sign Up Fee).

3.2                                 Unless otherwise agreed upon between the
PARTIES in writing, during the Term of this Agreement, purchases by ev3 from
INVATEC and sales by INVATEC to ev3 shall be made on the basis of the price-list
(hereinafter, the Price-List) agreed by the PARTIES per group of PRODUCTS and
attached hereto as Exhibit 2.

All prices for the purchase of the PRODUCTS will be in Euro. It is understood
that payments shall remain in Euros throughout the term of the AGREEMENT, unless
the Euro ceases to be the primary legal tender in Europe, in which case the
payments under this AGREEMENT will be made in the new primary European currency.

3.3                                 INVATEC agrees that for the TERM of this
AGREEMENT, it will not increase the prices for the Products from the prices set
out in the Price-List.

3.4                                 The Unit Prices are given in Euro, for
delivery EX WORKS (as defined in INCOTERMS 2000).

3.5                                 Unless otherwise agreed upon in writing, all
payments of ev3 to INVATEC shall be made within thirty (30) days from the date
of invoice. Late payments shall bear an interest calculated at 15% per annum. In
the event of a late payment, INVATEC shall notify ev3 in writing and if ev3 does
not cure such late payment within ten (10) days of such notice or provide
INVATEC with a reasonable basis for dispute of such invoice, such late payment
shall entitle INVATEC to cancel orders, although confirmed, and refuse
additional orders until such time as all undisputed payment obligations have
been remitted to Invatec. The right of ev3 to retain payment in total or in part
and/or to set-off against any claims shall be excluded.  No orders cancelled or
refused pursuant to this paragraph shall constitute a reduction in the MINIMUM
ANNUAL VOLUME OF PURCHASES.

4.                                      CLINICAL TESTS AND REGISTRATIONS.

4.1                                 Unless otherwise instructed by INVATEC, ev3
undertakes to carry out all actions reasonably necessary (including all CLINICAL
TESTS) to secure FDA IDE approval for Mo.Ma and to undertake the 510(k)
Responses in a complete and timely manner.

4.2                                 ev3 shall conduct the CLINICAL TESTS under
the supervision of INVATEC and shall allow reasonably requested access to
INVATEC representatives, keep Invatec reasonably informed (including but not
limited to responding to information requests from INVATEC) and follow requests
from INVATEC in carrying out the CLINICAL TESTS.

5


--------------------------------------------------------------------------------


4.3                                 ev3 shall notify INVATEC within one (1) day
of any communication from FDA or any other competent authority, in reasonable
detail to allow INVATEC to make relevant business decisions and to comply with
any and all applicable LAWS.

4.4                                 All actual costs for CLINICAL TESTS
(including the costs of operating the Mo.Ma clinical trial) and related
regulatory activities incurred following the Mo.Ma IDE approval and the 510(k)
Responses will be borne by INVATEC; ev3 shall be responsible for all costs up to
such time, provided that INVATEC has provided ev3 proper documentation for such
application, and provided further that INVATEC shall be responsible for the
costs of any additional Mo.Ma testing requested or required by FDA.  For the
purpose of obtaining the Mo.Ma IDE approval and carrying out the Clinical Tests,
INVATEC will provide ev3 with all the INFORMATION, documentation, and assistance
required by any competent authority or otherwise needed in relation to the
registration process.

4.5                                 All experimental protocols, studies and
documents that ev3 intends to submit to FDA and/or any other competent authority
shall have to be approved in writing in advance by INVATEC before submittal.

4.6                                 The PARTIES shall keep each other informed
in advance of any scheduled meetings or discussions with FDA and/or any other
competent authority in the TERRITORY that involve the safety profile of
PRODUCTS.

4.7                                 Upon receipt of such Mo.Ma IDE approval and
completion of the 510(k) Responses (or sooner if requested by INVATEC), ev3
shall cooperate as reasonably requested by INVATEC and in accordance with any
FDA requirements to facilitate an orderly transition of the Mo.Ma. clinical work
and the 510(k) Responses to INVATEC or a designee of INVATEC, including without
limitation, any regulatory transfers necessary for INVATEC or its designee to
continue the clinical studies under the IDE (or if transferred prior to approval
for INVATEC or its designee to continue the application begun by ev3) as the
sponsor of the study (the Clinical Transfer).  Each party shall bear its own
costs in facilitating such Clinical Transfer.

4.8                                 As part of the Clinical Transfer, ev3 shall
transfer to INVATEC the INFORMATION in its possession with respect the Mo.Ma.,
CHROMIS Deep, and SKIPPER Deep devices and the CLINICAL TESTS; following such
transfer ev3 shall have no further obligations under this Article 4.

4.9                                 Notwithstanding any provision in any other
agreement between the Parties, ev3 may retain such clinical and regulatory data
as reasonably required to perform its obligations under this AGREEMENT.

5.                                      TRADEMARKS, LABELS AND OTHER
INTELLECTUAL PROPERTY.

5.1                                 All TRADEMARKS are the exclusive property of
INVATEC.

5.2                                 During the TERM of this AGREEMENT, and
subject to the terms and conditions herein, INVATEC hereby grants to ev3 a
non-exclusive, non-sublicensable, royalty free, non transferable, licence to use
the TRADEMARKS for relevant distribution in the TERRITORY. Except as provided in
Article 16.4 in order to allow ev3 to continue selling any remaining inventory,
such licence will expire automatically, without any

6


--------------------------------------------------------------------------------


prior written notice from INVATEC, upon the termination or expiration of this
AGREEMENT for any reason.

5.3                                 The TRADEMARKS shall not be used in any
manner liable to invalidate the registration thereof and the right to use the
TRADEMARKS in connection with the appropriate products is only granted to the
extent that INVATEC is able to do so without endangering the validity of the
registration.

5.4                                 ev3 undertakes not to apply the TRADEMARKS
to any item which is not one of the PRODUCTS nor to distribute or sell any such
items with the TRADEMARKS so applied or to engage in any other practice or
activity likely to mislead potential purchasers into believing that an item is
one of the PRODUCTS when in fact it is not.

5.5                                 All PRODUCTS shall be sold under the
co-brand of both INVATEC and ev3, provided that the co-brand includes with the
same prominence the logo and any detail of both the PARTIES.

5.6                                 On all PRODUCTS, containers, advertisements
and technical literature for the PRODUCTS the symbol ® shall be used in
conjunction with the registered TRADEMARKS or “TM” in conjunction with any Trade
Mark applications and state in the materials that such trademark is owned by
INVATEC.  All representations of the TRADEMARKS which ev3 intends to use shall
first be submitted to INVATEC for approval in writing.

5.7                                 ev3 undertakes to send INVATEC, prior to the
use of any TRADEMARKS or brand names, a sample of each letter-head, invoice,
price-list, label, brochure and all other advertising material displaying such
TRADEMARKS or trade or brand name and, except as provided in Article 11.1(c),
only to use items of such printed materials the proofs for which have received
in each case the express and specific prior approval of INVATEC.  ev3 shall
provide to Invatec for approval, within ten (10) business days after the
EFFECTIVE DATE, all such printed materials currently being used by ev3.

5.8                                 Each party shall promptly give notice in
writing to the other in the event that it becomes aware of:

(a)                                  any infringement or suspected infringement
by any third party within the TERRITORY of the TRADEMARKS, any patent or patent
application, or any other intellectual property rights of INVATEC in or relating
to the PRODUCTS; and

(b)                                 any claim or alleged claim that the PRODUCTS
sold by ev3 hereunder or that the TRADEMARKS or trade names or know-how,
packaging features or leaflets used by ev3 on or in connection with the
PRODUCTS, or any patent or patent application under which the PRODUCTS are
manufactured, used or sold, infringes any intellectual property rights of any
third party or constitutes an act of unfair competition or parasitism, or any
action commenced by a third party in which the declaration of invalidity of any
TRADEMARK and/or any patent application under which the PRODUCTS are
manufactured, used or sold, is sought, which affect or may affect INVATEC’s
and/or ev3’s interests.

5.9                                 INVATEC shall have the right, in its sole
discretion, to bring, defend, control and/or direct, in its own name, any legal
proceeding, or other action, including any settlement or negotiation, with
respect to the matters described in this Article 5

7


--------------------------------------------------------------------------------


involving its interests for its own benefit. ev3 shall provide INVATEC with any
reasonable support and information as INVATEC may request in relation to any
such legal proceeding, settlement or negotiation.

5.10                           At the request of INVATEC, ev3 shall take part in
or give assistance in respect of any legal proceedings and execute any document
and do any things reasonably necessary to protect INVATEC’s intellectual and
industrial property rights (including without limitation the TRADEMARKS) in the
TERRITORY. Any relevant cost and expense, including legal fees, related to ev3’s
assistance will be sustained by ev3.

5.11                           The PARTIES agree to consult each other upon
request but, in general, not less frequently than annually, on the need for
changes in labelling of the product information supplied to end users, the
medical professional or patients.

5.12                           Except as provided in Article 16.4 (and in such
instance, for the period described therein) in order to allow ev3 to continue
selling any remaining inventory, ev3 undertakes that following expiration and/or
termination for any reason of the AGREEMENT, it will have no further rights to
use and will refrain from further use of TRADEMARKS or of any designs or
packaging typical of PRODUCTS.

ev3 undertakes as well that, in any case of expiration and/or termination of
this AGREEMENT may occur, it will not use any marks which are so similar to
TRADEMARKS in respect of appearance or meaning that confusion could arise in
practice.

6.                                      ORDERS, DELIVERY AND PAYMENTS.

6.1                                 INVATEC shall supply (or cause an Affiliate
to supply) ev3 with the PRODUCTS. ev3 shall purchase the PRODUCTS exclusively
from INVATEC, or its AFFILIATES, designated by INVATEC and shall not, under any
circumstances during the TERM of this AGREEMENT, purchase any product which is
similar in nature to or which competes with the PRODUCTS from any company other
than INVATEC or its AFFILIATES.

6.2                                 Orders shall be in writing, or if made
verbally have to be confirmed in writing by ev3 within forty-eight (48) hours.
Otherwise verbally made orders will be considered as not placed by ev3. Under no
circumstances, an order shall bind INVATEC unless it is accepted in writing by
INVATEC. Notwithstanding the above, it is agreed that written orders (or written
confirmation of verbal orders) which are not rejected by INVATEC within ten (10)
SWISS BUSINESS DAYS from the receipt will be deemed to have been accepted by
INVATEC. Once made, orders shall be binding on ev3.

Orders shall be for delivery in not less than sixty (60) days.   Within ten (10)
SWISS BUSINESS DAYS from the receipt of the order, Invatec shall either confirm
the delivery date(s) requested by ev3 or provide an alternative delivery date. 
If Invatec provides an alternative delivery date that is more than ten (10)
SWISS BUSINESS DAYS beyond the date requested by ev3, such modification shall
not constitute a breach of this AGREEMENT, but ev3 may cancel such order(s) in
writing within three (3) SWISS BUSINESS DAYS and the quantity of such order(s)
shall constitute a reduction in the MINIMUM ANNUAL VOLUME OF PURCHASES(unless
such alteration is due to an event of Force Majeure as defined in Article 15 or
such order is subject to Article 6.4

8


--------------------------------------------------------------------------------


below).  For purposes of calculating compliance with the MINIMUM ANNUAL VOLUME
OF PURCHASES, the date confirmed by INVATEC for delivery shall be determinative.

6.3                                 The PARTIES agree that: (i) all PRODUCTS
delivered during calendar year 2007, regardless of whether the orders were
submitted under the PRIOR AGREEMENT or this AGREEMENT, shall count toward the
MINIMUM ANNUAL VOLUME OF PURCHASES; and (ii) the outstanding orders, as of the
EFFECTIVE DATE, that were submitted and confirmed in writing (including e-mail)
under the PRIOR AGREEMENT shall be deemed to have been submitted and confirmed
under the terms of this AGREEMENT (including without limitation the PRICE-LIST).

6.4                                 INVATEC reserves the right to reject in
whole or in part any order that is not reflected in the most recent the ROLLING
FORECASTS delivered in compliance with Article 12.2 below and/or any order
without any liability to ev3 and without any reduction in the MINIMUM ANNUAL
VOLUME OF PURCHASES.

6.5                                 In case of any discrepancy between the order
and INVATEC’s order confirmation, the latter will prevail, unless ev3 contests
it in writing within forty eight (48) hours upon receipt of order confirmation.

6.6                                 PRODUCTS will be delivered to ev3 EX WORKS
the premises of Invatec or an Affiliate named in Invatec’s order confirmation or
otherwise communicated in writing to ev3 (as defined in INCOTERMS 2000) where
delivery shall take place. Collection and transport of the PRODUCTS shall be
effected by ev3 on its own responsibility and its own expense. All risks shall
pass to ev3 on the date of the delivery of the PRODUCTS under the terms of this
Article.

7.                                      MINIMUM ANNUAL VOLUME OF PURCHASES,
ANNUAL TARGETS.

7.1                                 During the TERM of this AGREEMENT, ev3
undertakes and guarantees to INVATEC to achieve the MINIMUM ANNUAL VOLUME OF
PURCHASES agreed upon by the PARTIES and shall use commercially reasonable
efforts to cause such minimum volumes to reach end-users during the Term of this
Agreement. INVATEC’S sole and exclusive remedy for a violation of this Article
7.1 shall be as set forth in Article 17.1.

7.2                                 In the event that INVATEC sells any of the
PRODUCTSwithin the Territory directly or through partners using the same names
as the PRODUCTSor otherwise under the INVATEC brand, including the TRADEMARKS,
other than through an OEM relationship (e.g. on a basis not involving branding
with Invatec trademarks), the obligations in respect of the MINIMUM ANNUAL
VOLUME OF PURCHASES set out in Article 7.1 above shall cease to apply to any
PRODUCTS for any calendar years that have not begun, and the minimum volumes of
PRODUCTS for any calendar year that begins but does not end prior to INVATEC’S
commencement of sales triggering this provision shall be multiplied by a
fraction the numerator of which is the number of days in such calendar year
prior to the triggering sale by INVATEC and the denominator of which shall be
three hundred sixty five (365).

8.                                      SPECIFICATIONS.

8.1                                 INVATEC warrants to ev3 that the PRODUCTS
sold hereunder will meet the current specifications for the PRODUCTS (the
Specifications). Any claim concerning

9


--------------------------------------------------------------------------------


the non-compliance of the PRODUCTS with the SPECIFICATIONS, shall be raised by
ev3 within ninety (90) days of the sale of the PRODUCTS by ev3 to customers.

8.2                                 In the event of any breach of this warranty,
ev3 shall have the exclusive right to require INVATEC, within the abovementioned
term, to replace the defective PRODUCTS at INVATEC’s full cost with no right of
ev3 of claiming from INVATEC any further damages of any nature.

8.3                                 Other than as expressly provided in this
AGREEMENT, INVATEC expressly disclaims all express or implied warranties,
including but not limited to, warranties of merchantability, fitness for a
particular purpose, and/or that the PRODUCTS will not infringe the intellectual
property rights of third parties.  ev3 shall not represent to its customers that
such warranties exist.

9.                                      LIABILITIES.

9.1                                 ev3 shall bear full liability for its
promotion, distribution and sale of the PRODUCTS in the TERRITORY and for its
other activities related hereto, as well as for complying with the LAWS relating
to the REGISTRATION, import, handling, and/or use of the PRODUCTS in the
TERRITORY.

9.2                                 INVATEC shall not be responsible for any
damages, claims or losses that ev3 or third parties may suffer by reason of
ev3’s activities mentioned in Article 9.1 or by reason of acts, omissions or
negligence on the part of ev3 or its employees or agents with regard to such
activities and ev3 shall indemnify and hold INVATEC harmless from and against
any and all claims, causes of action, demands, losses, liabilities, fines,
penalties, costs or expenses of any kind, including without limitation,
reasonable attorney and consultant fees and expenses (hereinafter, collectively
Losses), which may arise out of or be attributable to ev3’s activities or to
acts, omissions or negligence of any ev3’s employees or agents with regard to
such activities.

9.3                                 In any event, in case of claims, included
without limitation claims for infringement of trademarks or patents, in tort
(e.g. product liability) or otherwise arising, connected and/or related to the
manufacturing, placement on the market, distribution, use, sale and/or other
disposal of any PRODUCT in the TERRITORY, lodged by any third party against
INVATEC and/orev3, ev3 undertakes to:

(a)                                  if so requested by INVATEC, arrange and/or
cooperate for the preparation of INVATEC’s defense in the relevant proceedings;

(b)                                 if so requested by INVATEC, participate to
the proceedings at its own expense for the purpose of supporting INVATEC’s
defense.

Subject to Article 9.5 below, any and all costs (including legal fees) which
shall be incurred by INVATEC and/or ev3 for defending any claim and/or legal
action filed against INVATEC and/or ev3 as provided for in this Article 0 shall
be exclusively borne by ev3.

9.4                                 Subject to Article 9.5 below, ev3 undertakes
to indemnify and hold INVATEC harmless from and against any costs and/or losses
which INVATEC may incur as a result of claims and legal actions filed against
INVATEC and/or ev3 as provided for in

10


--------------------------------------------------------------------------------


Article 9.3 for any amount exceeding INVATEC’s aggregate GROSS MARGIN realized
on the PRODUCTS distributed in the TERRITORY as of the date the cost or loss is
incurred.

9.5                                 ev3 reserves the right:

(a)                                  in case of claim or legal action from any
third party alleging the infringement of a patent by any of the PRODUCTS to
propose to INVATEC to cease the sale and distribution of the relevant PRODUCT in
the TERRITORY; and/or

(b)                                 in case of a claim or legal action from any
third party alleging the infringement of a patent by any of the PRODUCTS, to
offer to INVATEC to settle such claim or legal action against payment by ev3 to
such third party of a settlement amount;

(c)                                  in case of a claim or legal action from a
third party for product liability generated by a default in the design and/or
quality of a PRODUCT, to offer to INVATEC to settle such claim or legal action
against payment by EV3 to such third party of a settlement amount.

Should INVATEC approve the proposal/offer of ev3 under point (i) above the
MINIMUM ANNUAL VOLUME OF PURCHASES will be accordingly reduced in relation with
the relevant PRODUCT.

Should INVATEC reject the proposal/offer of ev3 under points (i), (ii), or (iii)
above in case the claim/legal action is allowed by the competent court or
arbitration body, any and all costs (including legal fees) sustained for
defending the relevant claim and/or legal action and any and all costs or losses
incurred as a result of the relevant judgment or award shall be exclusively
borne by INVATEC.

9.6                                 Neither Party shall be entitled to claim for
any indirect, exemplary, special, punitive or consequential damages (including
without limitation loss of profit).

10.                               REPORTING OF ADVERSE EVENTS, RECALLS AND
INSURANCE.

10.1                           ev3will notify INVATEC within one (1) day of any
adverse events related and/or connected to the promotion, distribution and/or
sale of the PRODUCTS in the TERRITORY which come to ev3’s or any ev3’s
representative notice and will take any temporary appropriate action to protect
INVATEC’s interests.

10.2                           In the event that FDA and/or any other competent
authority in the TERRITORY order a recall or take any other action in connection
with the PRODUCTS, ev3 shall notify INVATEC with accurate and detailed
information within one (1) day. The PARTIES will agree on an appropriate course
of action to be taken in the circumstances, provided that any ultimate decision
will be the responsibility of INVATEC. Should ev3 not comply with the
instructions of recall provided by INVATEC nor be available to agree with
INVATEC the course of action to be taken and provided that INVATEC’s
instructions are not in contrast with the LAWS nor with the regulations and/or
requirements of the FDA or any other competent authority in the TERRITORY, ev3
will solely be liable for any damages suffered or to be suffered which may be
claimed by any third party in relation to the distribution and/or sale of the
PRODUCTS and in such event it will indemnify and hold INVATEC harmless from and
against any

11


--------------------------------------------------------------------------------


losses which INVATEC may incur. In the event any governmental or other
regulatory body orders a recall or take any other action in connection with the
PRODUCTS outside the TERRITORY, INVATEC shall notify ev3 of such action within
three (3) working days, such notification to include a description and reasons
for the action ordered or taken.

10.3                           ev3 shall take out a suitable insurance policy
with a leading insurance company to cover product liability. The policy shall
also indicate INVATEC as the insured party. The sum insured shall not be less
than $2,000,000 and $5,000,000 for a single person and the aggregate per
incident, respectively. ev3 shall send a copy of the policy to INVATEC together
with a copy of the documents relating to payment of the premium instalments.

11.                               ADDITIONAL OBLIGATIONS OF THE PARTIES.

11.1                           ev3 undertakes to:

(a)                                  carry out its duties and obligations as
distributor and to sell the PRODUCTS in a manner which shall not violate
relevant applicable LAWS, particularly those related to marketing of medical
devices and to the communication of scientific information to medical
professionals;

(b)                                 give access to INVATEC to its premises at
any time during business hours to inspect the stock of the PRODUCTS upon three
(3) days notice;

(c)                                  submit to INVATEC for INVATEC’s prior
approval, the concept of the brochures and marketing materials related to the
PRODUCTS, provided however that such approval shall be deemed granted if INVATEC
raises no objection within fifteen (15) days of receipt thereof. Such approval
may only be withheld due to scientific, technical, clinical and regulatory
reasons or other reasons of similar importance.

11.2                           INVATEC undertakes to:

(a)                                  carry out its duties and obligations and to
sell the PRODUCTS to ev3 in a manner which shall not violate relevant applicable
laws or regulations;

(b)                                 co-operate and support ev3 in its
distribution activities in the TERRITORY and provide ev3 with all the
INFORMATION, including scientific information, needed to promote and sell the
PRODUCTS in the TERRITORY;

(c)                                  create and maintain at all times during the
term of this AGREEMENT a stock of the PRODUCTS adequate to meet the demand of
ev3 as expressed in the forecasts mentioned in Article 12.2.

12.                               REPORTS.

12.1                           ev3 agrees to submit to INVATEC once per quarter,
information regarding sales and inventory of the PRODUCTS as well as its sales
activities in the TERRITORY. ev3 also agrees (i) to submit in the beginning of
the 4th quarter of each calendar year information on the sales and marketing of
the PRODUCTS in the TERRITORY during the preceding contractual year; and (ii) to
promptly notify INVATEC in writing of changes

12


--------------------------------------------------------------------------------


in LAWS in the TERRITORY which may affect the import, marketing and/or sale of
the PRODUCTS in the TERRITORY.

12.2                           In order to enable INVATEC to plan its supply of
PRODUCTS to ev3, within ten U.S. business days of the EFFECTIVE DATE (the
Initial Rolling Forecast) and by the end of each calendar quarter, ev3 shall
provide INVATEC with a quarterly rolling twelve (12) months forecast (the
Rolling Forecast) of its purchase requirements for the PRODUCTS, split on a
quarterly basis.  Once approved by INVATEC pursuant to Article 6.4 above the
ROLLING FORECAST shall be binding as to quantities expressed for the incoming
quarter and subject to review by ev3 on a quarterly basis provided that
quantities expressed in the revised ROLLING FORECASTS shall not be adjusted by
ev3 in excess of:

(a)                                  10% in relation with the following second
quarter;

(b)                                 20% in relation with the following third
quarter; and

(c)                                  30% in relation with the following fourth
quarter.

13.                               CONFIDENTIALITY.

13.1                           The PARTIES agree that all rights to the
INFORMATION are reserved to INVATEC and ev3 shall use the INFORMATION only for
the purpose of exploiting its rights and fulfilling its obligations under this
AGREEMENT.

13.2                           ev3 undertakes to keep confidential and not to
disclose to any third party the INFORMATION or any other trade secrets of
INVATEC which might be disclosed to ev3 in connection with the AGREEMENT, unless
INVATEC’s prior written consent has been obtained.

The above confidentiality provisions shall not apply to information which:

(a)                                  was available to the public at the time of
disclosure hereunder, as evidenced by suitable published documents;

(b)                                 became of public domain after disclosure
hereunder, without any fault of ev3;

(c)                                  was probably in ev3’s lawful possession
prior to the disclosure hereunder and not acquired directly or indirectly from
INVATEC, such prior possession to be evidenced by authenticated documentation;

(d)                                 was lawfully received by ev3 after
disclosure hereunder from a third party who did not acquire the information
either directly or indirectly from INVATEC and has the right to disclose such
information to ev3 .

(e)                                  is independently developed by ev3 without
use of the INFORMATION.

13.3                           INVATEC undertakes to keep confidential and not
to disclose to any third party any confidential information or any other trade
secrets of ev3 which might be disclosed to INVATEC in connection with the
AGREEMENT, unless ev3’s prior written consent has been obtained.

The above confidentiality provisions shall not apply to information which:

13


--------------------------------------------------------------------------------


 

(a)                                  was available to the public at the time of
disclosure hereunder, as evidenced by suitable published documents;

(b)                                 became of public domain after disclosure
hereunder, without any fault of INVATEC;

(c)                                  was probably in INVATEC’s lawful possession
prior to the disclosure hereunder and not acquired directly or indirectly from
ev3, such prior possession to be evidenced by authenticated documentation;

(d)                                 was lawfully received by INVATEC after
disclosure hereunder from a third party who did not acquire the information
either directly or indirectly from ev3 and has the right to disclose such
information to INVATEC.

(e)                                  is independently developed by INVATEC
without use of ev3’s confidential or proprietary information

13.4                           The confidentiality obligations under this
Article 14 shall also extend to the content of this AGREEMENT and shall
expressly survive the termination or expiration of the AGREEMENT and remain in
effect for five (5) years after said termination or expiration.

14.                               TERMINATION.

14.1                           The AGREEMENT shall come into force at the
EFFECTIVE DATE and shall expire on 31 December 2008 (the Termination Date)
unless otherwise terminated in accordance with this Article 14.

14.2                           Each PARTY hereto shall have the right, without
prejudice to any other rights provided by law, to terminate the AGREEMENT by
giving written notice to the other PARTY if any of the following events occur:

(a)                                  any of the PARTIES become insolvent, is
adjudicated bankrupt, applies for judicial or extra-judicial settlement with its
creditors, makes an assignment for the benefit of its creditors, voluntarily
files for bankruptcy or has a receiver or trustee (or alike) in bankruptcy
appointed over its business, property or assets, or a PARTY becomes the subject
of liquidation or dissolution or involuntary bankrupt proceedings or otherwise
discontinuous business;

(b)                                 any of the PARTIES materially breaches any
provision of this AGREEMENT, including but not limited to Articles 2.2(e), 2.3,
3.5, 4.7, 5.4, 5.5, 5.6, 5.7, 6.1, 9.3, 10.2, 10.3, 11.1(a), 11.1(c), 13.2 and
18, and to the extent such breach is capable of being cured fails to fully cure
such breach within forty-five (45) days (or, in the event of a recurring breach
of the same provision, five (5) days) of receipt of written notice from the
PARTY asserting the breach;

(c)                                  any of the PARTIES materially breaches any
provision of the Termination Agreement to the extent such breach is capable of
being cured fails to fully cure such breach within forty-five (45) days (or, in
the event of a recurring breach of the same provision, five (5) days) of receipt
of written notice from the PARTY asserting the breach.

14


--------------------------------------------------------------------------------


14.3                           ev3 may terminate this AGREEMENT at any time,
provided that (i) ev3 has provided at least six (6) months irrevocable written
notice of termination to INVATEC; and (ii) ev3 has complied with the provisions
of Article 16.1.  Termination pursuant to this Article 14.3 shall be without any
liability whatsoever, except that ev3 shall purchase a prorated portion of the
MINIMUM ANNUAL VOLUME OF PURCHASES for the calendar year in which the AGREEMENT
will terminate, through the termination date.  For purposes of this paragraph,
the MINIMUM ANNUAL VOLUME OF PURCHASES shall be measured by a fraction the
numerator of which is the number of days in such calendar year prior to the
termination date and the denominator of which shall be three hundred sixty five
(365).

14.4                        The provisions contained in Article 13
(CONFIDENTIALITY) and Article 16 (OBLIGATIONS UPON TERMINATION OF THEAGREEMENT)
will survive the termination or the expiry of the AGREEMENT.

15.                               FORCE MAJEURE.

15.1                           If any party is unable, wholly or in part, by
reason of FORCE MAJEURE to carry out any obligations under this AGREEMENT, the
obligation shall be suspended so far as it is affected by such FORCE MAJEURE
during the continuance thereof, but no longer than nine (9) months. The PARTY
concerned shall:

(a)                                  give the other PARTY prompt notice of such
FORCE MAJEURE with reasonably full particulars thereof and, insofar as known,
the probable extent to which it will be unable to perform or be delayed in
performing such obligation;

(b)                                 use reasonable diligence to remove such
FORCE MAJEURE or its effects as quickly as possible.

15.2                           For the purpose of this section Force Majeure
shall mean an act of God, war (declared and undeclared), army mobilization,
blockade, revolution, riot, insurrection, civil commotion, sabotage, lightning,
fire, earthquake, storm, flood, drought, explosion, strike or other labour
unrest, unavailability or inability to obtain or delay in availability of
necessary materials, equipment or transport, and any other cause whether of the
kind specifically enumerated above or otherwise which is not reasonably within
the control of the PARTY affected. If the performance of the AGREEMENT is
suspended for reasons of FORCE MAJEURE for more than nine (9) months, then
either PARTY may terminate forthwith the AGREEMENT by written notice addressed
to the other PARTY. In such event, neither PARTY shall be liable towards the
other PARTY by reason of termination of the AGREEMENT.

16.                               OBLIGATIONS UPON TERMINATION OF THE AGREEMENT.

16.1                           Except as reasonably necessary to allow ev3 to
continue selling any remaining inventory subject to Article 16.4 below, but
without prejudice to any other provision of this AGREEMENT applicable in case of
termination and/or expiration of the AGREEMENT, upon termination and/or
expiration of the AGREEMENT for whatever causes, ev3 irrevocably undertakes to
immediately:

(a)                                  transfer to INVATEC without any expense for
INVATEC all REGISTRATIONS obtained by ev3 on behalf of INVATEC;

15


--------------------------------------------------------------------------------


 

(b)                                 transfer to INVATEC without any expense for
INVATEC all INFORMATION (including any copies thereof) including all
productinformation, documentation concerning clinical trials and tests carried
out by ev3 for the purposes of the AGREEMENT;

(c)                                  transfer to INVATEC without any expense for
INVATEC all information concerning the customers to whom ev3 sold the PRODUCTS
(which information shall include the name and address of such customers and may
be utilized by INVATEC for the purposes of selling its products without giving
effect to any confidentiality provisions of this AGREEMENT or the PRIOR
AGREEMENT);

(d)                                 cease to place orders for the PRODUCTS with
INVATEC and to promote and sell the PRODUCTS in the TERRITORY;

(e)                                  cease to represent in any manner to whoever
that it is the distributor of INVATEC in the TERRITORY;

(f)                                    return and transfer to INVATEC all
catalogues, price lists, sales and technical literature, documents, samples and
other materials which may have been provided to ev3 during the TERM of the
AGREEMENT.

16.2                           Should ev3, notwithstanding the
termination/expiration of the AGREEMENT, be in breach of Article 16.1, ev3 shall
refrain from:

(a)                                  using the INFORMATION in a manner which
might be materially prejudicial to the interests of INVATEC;

(b)                                 applying to obtain an extension of the
REGISTRATIONS by mentioning a supplier of the PRODUCTS other than INVATEC or any
AFFILIATE of INVATEC; and

(c)                                  taking any initiative which might prevent
INVATEC from using and/or obtaining its own REGISTRATIONS for the PRODUCTS in
the TERRITORY.

16.3                           The obligations provided under this Article 16.2
shall expressly survive the termination or expiration of the AGREEMENT and
remain in effect for five (5) years after said termination or expiration.

16.4                           The Parties agree that the products purchased by
ev3 under the PRIOR AGREEMENT may continue to be sold by ev3 during the TERM of
this AGREEMENT and subject to the provisions of the following sentence. For a
period of six (6) months after termination of this AGREEMENT, ev3 may continue
to sell the remaining inventory of PRODUCTS(or product inventory from the PRIOR
AGREEMENT) and to use INVATEC’STRADEMARKS with respect to such product sales,
provided that such sales are in compliance with the terms of this AGREEMENT
(other than those related to non-competition).

16.5                           In the event of termination of this AGREEMENT,
for any cause, any and all sums owing by ev3 to INVATEC but not yet paid shall
automatically and immediately become payable upon the date of such termination.

16.6                           Termination or expiration of this AGREEMENT shall
not entitle ev3 to any compensation or indemnity in respect of such termination
or expiration. The goodwill

16


--------------------------------------------------------------------------------


in connection with the distribution and sale of the PRODUCTS in the TERRITORY
pursuant to this AGREEMENT shall be for the sole and exclusive benefit of
INVATEC.

17.          LIQUIDATED DAMAGES.

17.1         Except as otherwise expressly provided in this AGREEMENT, in the
event that at December 31, 2008 or such earlier date that this AGREEMENT is
terminated other than for reason of a material breach by INVATEC, ev3 fails to
achieve that proportion of the MINIMUM ANNUAL VOLUME OF PURCHASES of the
PRODUCTS for the applicable calendar period that represents a pro rata amount of
the MINIMUM ANNUAL VOLUME OF PURCHASES from the beginning of that calendar year
until the date of termination of this AGREEMENT (the Relevant Aggregate Volume),
ev3 shall pay to INVATEC, within ten (10) SWISS BUSINESS DAYS of receiving
notice from INVATEC, an amount equal to (A) [***] Euros multiplied by (B) the
difference between the RELEVANT AGGREGATE VOLUME and the aggregate number of
units of the PRODUCTS that have been or will be shipped by INVATEC to ev3 (which
PRODUCTS shall be paid for by ev3 pursuant to Article 16.5). The PARTIES
acknowledge and agree that such amount constitutes a fair and reasonable
estimate of the damages that INVATEC would suffer if it entered into this
Agreement without achieving the sales and market benefits of the minimums for
each PRODUCT (e.g., the damage caused by assisting a competitor, the damage done
to INVATEC’S ability to negotiate other distribution agreements in the Territory
with this AGREEMENT in place, the loss of brand exposure, and the delay in
building up of its own sales force).  This Article 17.1 constitutes Invatec’s
sole and exclusive remedy for ev3’s failure to achieve the MINIMUM ANNUAL VOLUME
OF PURCHASES; provided, however,nothing in this paragraph shall limit the
ability of INVATEC to recover LOSSES for any reason other than failure to
achieve the MINIMUM ANNUAL VOLUME OF PURCHASES.

17.2         Without prejudice to ev3’s right to later maintain defenses that
the terms of Article 17.1 above do not apply in any given circumstance and the
payment pursuant to this paragraph should be reversed, ev3 shall be obliged to
effect payment pursuant to Article 17 or any claim by INVATEC of indemnification
within ten (10) SWISS business days from receipt of INVATEC’s written demand
notwithstanding any opposition ev3 might have and regardless of ev3 filing any
dispute related thereto.

18.          GOOD BUSINESS PRACTICE.

ev3 undertakes and warrants to INVATEC that:

(a)           to its knowledge, the laws of the TERRITORY and the laws governing
this AGREEMENT do not prohibit the distributor or the principal from entering
into this AGREEMENT nor do they render any provision of this agreement unlawful;

(b)           ev3 will not (in contravention of the LAWS or of the laws
governing this AGREEMENT) give or agree to give or offer any gift, loan, fee,
reward, advantage or other valuable consideration of any kind to government
official, customer representatives, or any other persons for the purpose of
furthering the sale of the PRODUCTS in the TERRITORY;

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

17


--------------------------------------------------------------------------------


(c)           ev3 has no financial (other than ordinary business relationships)
or ownership interest, either directly or indirectly, with either government
officials, customer representatives, or any other persons who are in a position
to benefit from or influence or further the sale of the PRODUCTS in the
TERRITORY;

(d)           at any time during the existence of this AGREEMENT ev3 will on
request give to INVATEC a written confirmation that the undertakings and
warranties in clauses 18(a), 18(b) and 18(c), remain unbreached.

19.          SEVERABILITY.

If any part, term or provision of the AGREEMENT shall be found illegal under or
in conflict with the governing law, the validity of the remaining provisions
shall not be affected and a substitute clause be negotiated to preserve as near
as possible the original intent of the AGREEMENT.

20.          NO WAIVER OF RIGHTS.

The failure of either PARTY hereto at any time to enforce any of the terms,
provisions or conditions of the AGREEMENT shall not be construed as a waiver of
the same or of the right of either PARTY to enforce the same on any subsequent
occasion.

21.          ENTIRE AGREEMENT.

21.1         The making, execution and delivery of the AGREEMENT by INVATEC and
by ev3 have been induced by no representations, statements, warranties or
agreements other than those herein expressed. The AGREEMENT, as executed,
together with the Termination Agreement, constitutes the entire AGREEMENT and
understanding on the PRODUCTS between the PARTIES hereto with respect to matters
addressed herein and therein, and except as specifically set forth herein there
are no other agreements, understandings, representations, covenants, warranties
or guaranties, written or oral, between the PARTIES, relating to the subject
matter of the AGREEMENT. Prior arrangements, agreements and understandings other
than the Termination Agreement, if any, are superseded by this AGREEMENT.

21.2         It is further understood and agreed that the AGREEMENT may only be
amended, modified or supplemented by a written instrument executed by both
PARTIES. The PARTIES remedies with respect to the AGREEMENT, whether in contract
or otherwise, shall be limited to those expressly set forth in the AGREEMENT.

22.          INTERPRETATION OF THE AGREEMENT.

22.1         Except as otherwise expressly set forth in this AGREEMENT in order
to fulfil the obligation here undertaken in reference to the PRODUCTS, none of
the provision of this AGREEMENT shall be construed as granting ev3 any license
expressed or implied to use in any manner the TRADEMARKS and or any trade name,
patents, know-how, packaging or packaging leaflets covering the PRODUCTS and of
which INVATEC is or may become the owner or has or will have the right to use
and which relate or will relate to the PRODUCTS.

22.2         In order to avoid any doubt and notwithstanding the provision
contained in this AGREEMENT, the PARTIES hereby declare that nothing in this
AGREEMENT shall be construed as granting ev3 any right whatsoever to manufacture
the PRODUCTS.

18


--------------------------------------------------------------------------------


22.3         Nothing in this AGREEMENT shall create a partnership or joint
venture between the PARTIES hereto and save as expressly provided in this
AGREEMENT neither PARTY shall enter into or have authority to enter into any
engagement or make any representation or warranty on behalf of or otherwise bind
or oblige the other PARTY hereto.

23.          ASSIGNMENT.

Neither PARTY shall, without the prior written consent of the other PARTY,
directly or indirectly assign this AGREEMENT or any of the rights hereunder, nor
delegate any of the duties or obligations hereunder, which consent shall not be
unreasonably withheld; provided however that INVATEC may at any time assign to
any third parties the credits deriving to it from the AGREEMENT.

Any assignment or delegation in derogation of this provision shall be deemed
null or void.

24.          NOTICES.

All notices to be effective hereunder must be by registered mail, by Federal
Express or by fax in writing and, if they are meant for INVATEC, addressed to:

Invatec Technology Center
GmbH.

 

Hungerbuelstrasse 12, 8500 Frauenfeld,
Switzerland

 

 

 

 

 

Attn.:

General Manager

 

 

Tel.:

+

 

 

Fax

+

 

 

 

 

and, if they are meant for ev3,
addressed to:

 

9600 54th Avenue North
Plymouth, Minnesota 55442

 

 

 

 

 

Attn.:

James M. Corbett

 

 

 

 

 

With a copy to:

Kevin Klemz, Chief Legal Officer
(at the same address)

 

 

 

 

 

Tel.:

763-398-7000

 

 

Fax:

763-398-7200

 

provided also that each PARTY shall promptly notify the other by registered mail
of any change of address.

25.          GOVERNING LAW; ARBITRATION.

25.1         The parties hereto agree that all of the provisions of this
Agreement (including the Schedules and exhibits attached hereto and thereto) and
any questions concerning its or their interpretation and enforcement shall be
governed by the laws of the State of New York without regard to conflicts of law
or choice of law provisions in such State or the United States; provided,
however, that nothing herein shall require the application of such law where the
law of another nation or state mandates the application of a body of law from
that nation or state, but only as to events occurring within that nation or
state.

19


--------------------------------------------------------------------------------


25.2         If any dispute, controversy or claim arises out of or in connection
with this Agreement including the breach, termination or invalidity thereof
(Dispute), then such Dispute shall be finally settled by binding arbitration
under the Rules of Arbitration of the International Chamber of Commerce in force
at the time of such arbitration (except as such rules may be modified herein or
by mutual agreement of the parties) by three arbitrators to be appointed in
accordance with the Rules of Arbitration of the International Chamber of
Commerce.  The seat of the arbitration shall be the County of New York in the
City of New York, USA and the language of the arbitration shall be English.

25.3         The parties expressly agree that any discovery permitted by the
arbitrators in connection with the Dispute shall be governed by the IBA Rules on
the Taking of Evidence in International Commercial Arbitration, as amended.

25.4         The arbitral award shall be in writing, state the reasons for the
award, and be final and binding on the parties.  Judgment upon the award may be
entered by any court having jurisdiction thereof or having jurisdiction over the
parties or their assets.

25.5         The arbitration provisions of this paragraph shall not prevent a
party from seeking specific performance from a court of competent jurisdiction
pending completion of the arbitration.

26.          SPECIFIC PERFORMANCE.

26.1         The parties acknowledges that other than a failure to meet the
MINIMUM ANNUAL VOLUME OF PURCHASES or other provisions expressly subject to
Article 17 hereof, any breach of this AGREEMENT by the other party during the
TERM of this AGREEMENT may result in irreparable and continuing damage to the
non-breaching party for which there may be no adequate remedy at law and that,
in the event of any such breach, the non-breaching party shall be entitled to
seek injunctive relief, including specific performance, and to such further and
other relief as may be necessary and proper to ensure compliance by the
breaching party with this AGREEMENT.  For purposes of clarity, the arbitration
provisions set forth in Article 25 shall not preclude either party from seeking
specific performance in a court of law, which shall be venued in the State of
New York

INVATEC TECHNOLOGY CENTER GMBH

 

ev3 Endovascular, Inc.

 

 

 

 

 

 

/s/ Silvio Schaffner

 

/s/ James M Corbett

 

 

20


--------------------------------------------------------------------------------


LIST OF EXHIBITS

1.             List of the PRODUCTS.

2.             PRICE-LIST.

21


--------------------------------------------------------------------------------


EXHIBIT 1

LIST OF THE PRODUCTS

PTA BALLOON CATHETERS

SAILOR Plus – 5F Peripheral Angioplasty catheter

SUBMARINE Plus – 3.7F Peripheral Angioplasty catheter

AMPHIRION DEEP – 2.8F Peripheral Angioplasty catheter

ADMIRAL – 5F  Peripheral Angioplasty Catheter

ACCESSORIES

DIVER CE THROMBUS ASPIRATION CATHETER – Clot Extracting Thrombus Aspiration
catheter

22


--------------------------------------------------------------------------------


EXHIBIT 2

PRICE-LIST

Per Product/PRICE (€)

 

2007

 

2008

SAILOR Plus

 

[***]

 

[***]

SUBMARINE Plus

 

[***]

 

[***]

AMPHIRION DEEP

 

[***]

 

[***]

ADMIRAL

 

[***]

 

[***]

DIVER CE THROMBUS ASPIRATION CATHETER

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

23


--------------------------------------------------------------------------------


CONTENTS

CLAUSE

 

PAGE

 

 

 

 

 

1.

 

DEFINITIONS

 

1

2.

 

APPOINTMENT OF EV3 AND GENERAL UNDERTAKINGS OF EV3

 

3

3.

 

PAYMENTS

 

5

4.

 

CLINICAL TESTS AND REGISTRATIONS

 

5

5.

 

TRADEMARKS, LABELS AND OTHER INTELLECTUAL PROPERTY

 

6

6.

 

ORDERS, DELIVERY AND PAYMENTS

 

8

7.

 

MINIMUM ANNUAL VOLUME OF PURCHASES, ANNUAL TARGETS

 

9

8.

 

SPECIFICATIONS

 

9

9.

 

LIABILITIES

 

10

10.

 

REPORTING OF ADVERSE EVENTS, RECALLS AND INSURANCE

 

11

11.

 

ADDITIONAL OBLIGATIONS OF THE PARTIES

 

12

12.

 

REPORTS

 

12

13.

 

CONFIDENTIALITY

 

13

14.

 

TERMINATION

 

14

15.

 

FORCE MAJEURE

 

15

16.

 

OBLIGATIONS UPON TERMINATION OF THE AGREEMENT

 

15

17.

 

LIQUIDATED DAMAGES

 

17

18.

 

GOOD BUSINESS PRACTICE

 

17

19.

 

SEVERABILITY

 

18

20.

 

NO WAIVER OF RIGHTS

 

18

21.

 

ENTIRE AGREEMENT

 

18

22.

 

INTERPRETATION OF THE AGREEMENT

 

18

23.

 

ASSIGNMENT

 

19

24.

 

NOTICES

 

19

25.

 

GOVERNING LAW; ARBITRATION

 

19

26.

 

SPECIFIC PERFORMANCE

 

20

EXHIBIT 1 LIST OF THE PRODUCTS

 

22

EXHIBIT 2 PRICE-LIST

 

23

 

24


--------------------------------------------------------------------------------